GOODWYN, Justice.
Petitioner, James R. Williams, seeks a writ of mandamus to - be directed to the “Walker County Circuit Court” to do its “public duty in regards to the petition for writ of error coram nobis” filed by petitioner in said court. The petition was filed here on May 3, 1963. Apparently, the relief sought is to require a ruling on Williams’ coram nobis petition filed in said court.
The State has moved to strike the petition for mandamus. The motion is ' well taken.
There has been filed here a copy of the judgment of the circuit court of Walker County rendered on March 28, 1963, dismissing Williams’ petition for coram nobis. The basis for dismissal is the court’s finding that “petitioner has already filed a Writ of Error Coram Nobis proceeding in this Court on, to-wit: January 20, 1962, which was heard on' its merits on, to-wit: May 10, 1962, and that an order was made by this Court on, to-wit: June 15, 1962 denying petitioner’s petition for Writ of Error Cor-am Nobis; and * * * that no new material grounds are alleged in this petition by the petitioner.”
Since the trial court has already taken action on the petition for coram nobis, *264which is the relief sought by the petition for mandamus, the State’s motion to strike the petition for mandamus is due to be granted.
Petition stricken.
LIVINGSTON, C. J., and SIMPSON, MERRILL and HARWOOD, JJ., concur.